Per Curiam.—
This rule must be discharged. The first, second, and third sections of the act of 10th June, 1838, contemplate that the parties shall agree that the submission shall be made a rule of court. Here there is no such agreement. Our act is evidently framed on the basis of the provisions of the statute of the 9th and 10th William III. cap. 15, which have been repeatedly construed to require an agreement that the submission shall be made a rule of court, before it will be made so. Wats, on Jlrb. 25.
Rule discharged.